 JAN'S SERVICES, INC.341collective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act,or to refrain from any and all such activities except as authorizedin Section 8(a)(3) of theAct, asamended.WE WILL offerEarl P.Strike andDarwin L.Knight immediate and full re-instatementto their former orsubstantially equivalent positions,without preju-diceto theirseniority or other rights and privileges,and will make them wholefor any loss of earnings suffered as a result of our discrimination against them.WE WILL make HarryFarris,Milo Schlosser,Jay Acklen, Robert Hewitt,GeorgeWhittemore,John Duke,Harry Woody,and Oria McDaniel whole forany monetary losses suffered as a result of their dischargeon July 31, 1959.All our employees are free to become or remain,or to refrain from becoming orremaining,membersof UnitedMine Workersof America,District 50, or any otherlabor organization.STEWART HOG RING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not bealtered, defaced, or covered by any othermaterial.Jan's Services,Inc. andMrs.Edwin SelvinJan's Services, Inc.andInlandboatmen'sUnion of the Pacific,San Pedro Division.Cases Nos. 21-CA-4110 and f1-CA-4136.April 27, 1961DECISION AND ORDEROn January 24, 1961, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Respondent filed ex-ceptions to the Intermediate Report, together with a supportingbrief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions :We agree with the Trial Examiner's conclusion that Respondent'sannouncement of benefits on August 5, 1960, 2 weeks after the Union'srepresentation petition was filed, interfered with employees' rightsunder Section 8(a) (1) of the Act.' In so finding, we reject Respond-1 These benefits included extra-time pay, a vacation plan, time and a half for holidays,and paid travel timeAlthoughthe announcement also Included hospital and surgicalbenefits, theTrial Examiner foundthatthese benefits had been inaugurated prior to the131 NLRB No. 47. '342DECISIONSOF NATIONALLABOR RELATIONS BOARDent's contention that the August 5 announcement merely "clarified"benefits previously existing or promised, and that the timing of theannouncement was in no way connected with the Union's organiza-tional campaign 2We note, in addition to the points relied on by the Trial Examiner,that on July 27 or 28, 1960, Respondent's port captain, Rickertson,asked John Owens, an active union supporter, why the employeeswanted a union. Owens pointed to deficiencies in working conditions,particularly the lack of the benefits which were announced on Au-gust 5.Rickertson suggested that the employees get together and seeRespondent president, Johnson, instead of going to the Union, andadded that if the job were unionized, the Company would go out ofbusiness, as it "couldn't and wouldn't go along with a unionized job."In view of this statement, and the other evidence set forth in theIntermediate Report, we believe, with the Trial Examiner, that Re-spondent's announcement of benefits on August 5, 1960, was made todissuade its employees from seeking union representation.We con-clude, therefore, that this conduct violated Section 8 (a) (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Jan's Services,Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from by means of announcing or granting avacation plan, paid travel time, premium holiday pay, or other bene--its, or in any like or similar manner interfering with, restraining, or'coercing employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Inlandboatmen's Unionof the Pacific, San Pedro Division, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-adventof the Union,and thereforethattheir announcementon August5 was not in vio-lation of the Act.As no exceptions were filed to this finding, nor to the Trial Examiner'sdismissalwith respect tosolicitationby thecaptains,we adopt thesefindingspro forma.'The record does not support Respondent's contention that the announcement ofAugust 5 was merely a "clarification" of existing benefits.For example, employeeCharles McGraw testifiedthat he had not been paid time and ahalf for working July 4,1960,but hadbeen paidthe extrarate for workingNovember 11, 1960, Armistice Day.Respondent does not claim thatthe vacation benefits wereactually ineffectprior toAugust 5, but only thatthe announcement was a"clarification" of "misunderstandings."The announcementitself is phrased in terms of newbenefits, to be enjoyed for the firsttime in the future. JAN'S SERVICES,INC.343tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as amended.32.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices in Compton, California, and aboard all thevessels which it mans, copies of the notice attached hereto marked"Appendix." 4 Copies of this notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being duly signedby the Respondent, be posted by it immediately upon receipt thereofand be maintained by it for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.MEMBER BROWN took no part in the consideration of the above Deci-sion and Order.8 This Order is not intended to require Respondent to alter or withdraw any benefitsalready announced or granted-I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEES-Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT, by announcing or granting a vacation plan, paidtravel time, premium holiday pay, or other benefits, or in any likeor similar manner interfere with, restrain, or coerce employees inthe exercise of their rights to self-organization, to form, join, orassist Inlandboatmen's Union of the Pacific, San Pedro Division,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, and to refrain from any or all such activitiesexcept to the extent that such rights may be affected byan agree-ment requiring membership in a labor organizationas a condi-tion of employment as authorized in Section 8(a) (3) of the Act,as amended.0 344DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDAll crew members are free to become or remain or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization.JAN'S SERVICES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Mrs. Edwin Selvin and by Inlandboatmen's Union of thePacific, San Pedro Division, herein called the Union, the General Counsel of theNational Labor Relations Board issued an order consolidating the cases and a com-plaint alleging that Jan's Services, Inc., herein called the Respondent, had engagedin unfair labor practices within the meaning of Section 8(a)(1) and Section 2(6)and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, 73 Stat. 519,herein called the Act.The matter was tried before me in Los Angeles, California, on December 12, 1960.In essence the complaint alleges that by reason of the conduct of certain supervisorsand by granting benefits, the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed by the Act.Upon consideration of the briefs filed in behalf of the General Counsel and inbehalf of the Respondent, upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation with its principal office in Compton,California.SinceApril 1, 1960, the Respondent has furnishedserviceshaving avalue in excess of $50,000 to Shell Oil Company which in turn ships products valuedatmore than $50,000 annually from California to other States of the United Statesand to foreign countries. I find that Respondent's operations are in commerce andaffect commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESJohn B. Owens, Lowell Brentner, and Ray Perry at all times material herein werein the employ of the Respondent as captains of certain oceangoing vessels ownedby Shell Oil Company and manned by the Respondent. The Respondent concedesthat each of the captains is a supervisor within the Act's meaning.'On March 29, 1960, a few days before beginning operations, Glenn D. Johnson,Respondent's president, met with the captains and spoke with them concerning thework that would start on April 1.When the question of a wage increase arose,President Johnson said that a representative of Shell Oil Company, then present,would answer.The captains were told by the Shell man that wages of the Re-spondent would not exceed those paid by Shell Oil Company.Mention was made ofholiday pay, vacations, and health insurance.According to Captain Owens there1 Counsel for the Union appeared briefly at the hearing and announced that he did notbelieve the captains to be supervisors and refused to join in a stipulation to that effect.However, the uncontradicted and credited testimony of Capt. John B. Owens establishesthat the captains exercise independent judgment in operating their vessels and responsiblydirect the work of crew members. Their status is such as to satisfy the Act's definition. JAN'S SERVICES, INC.345was no definite promise by the Respondent to act in regard to any of these mattersexcept possibly as to health insurance.InMay and June the captains and the crew members seem to have become in-creasingly dissatisfied with wages and other aspects of their employment.Thesedissatisfactions became the subject of frequent discussions in which the captainsparticipated.At some point the question of obtaining union representation as anaid to bettering their condition was broached.There is no testimony that any agree-ment was reached between the captains and the crew members concerning any courseof action in this particular.On July 15 the three captains telephoned their respective crew members and in-vited them to meet at the Union's hall. There at the urging of the captains the crewmembers signed authorization cards for the Union.Neither the captains nor thecrew members were on duty at the time.A few days later, while at sea, accordingto the uncontradicted and credited testimony of Robert Jacklin, a crew member,Captain Brentner said that if everyone did not "go union" all would lose their jobs.On July 20,the Union filed a representation petition covering the personnel on thevesselsmanned by Respondent's employees.Notice of this filing came to the Re-spondent shortly thereafter.About July 26, according to the uncontradicted andcredited testimony of Captain Owens, Respondent's port captain, Leonard Ricketson,said,"There's a better route to go than the union route."Ricketson went on to sug-gest that if the men had complaints they could all get together and see PresidentJohnson about them, adding that the Respondent was constantly attemping to im-prove working conditions. In a letter to all employees dated July 25, the Respondentnoted that the representation election was to be held and commented that more wastobe gained through an informal relationship between management and em-ployee than through union representation.On August 5, the Respondent announcedthat, in addition to a health insurance policy which had become effective August 1,other benefits including extra-time pay for captains,vacations for all employees,premium holiday pay for eight holidays, and travel time for those required to work atlocations outside of Los Angeles and Orange counties would thereafter be in effect.The General Counsel contends that the captains by inviting and urging employeesto join the Union or to designate it as collective-bargaining representative have in-volved the Respondent in the commission of an unfair labor practice.The Respond-ent argues that the captains were acting upon considerations of individual self-interest; that they were seeking through Union representation to better their ownemployment conditions and were not speaking for the Respondent.It is clearenough that Respondent's management did not desire its captains or lesser employeesto join the Union and that it would not have approved the actions of the captainshad it been consulted beforehand.The evidence is convincing that it was the cap-tains who brought about the signing of the union designation cards.There is noreason to believe on the basis of this record that the crew members on July 15 wouldhave done anything in respect to the Union absent the invitations and urgings of thecaptains.I think it to be of no consequence that on July 15 neither the crew mem-bers nor the captains were in duty status.The crew members knew that when theynext sailed their captain would be in charge of the vessel and that they would be sub-ject to his supervisionas inthe past. In the circumstances the crew members neces-sarily weighed the captains'invitations and urgings as coming from the men whosework orders must be obeyed and whose favor and friendship should, in wisdom, bedeveloped.Thus it cannot truly be said that the designations given to the Unionrepresented a free choice of the crew members. Surely the captains interfered withthe right of the crew members to make such decisions uninfluenced by active par-ticipation of their supervisors.The discussions between captain and crew that antedated the July 15 signing aresketchily outlined in the evidence.This much seems clear, however, that the crewmembers were not given reason to believe that Respondent'smanagement favoredany sort ofunion organization.iThe wholemovement from its inception seems tohave been based on the premse that only through union organization could thecrew members and the captains develop enough bargaining power to persuade the Re-spondent to improve wages and other working conditions.The Respondent soonlearned of the activity of the crew members and the captains and by a letter to allemployees said that it preferred that they have no union to represent them.Thisfalls short of a disavowal of the conduct of the captains in bringing about the signingof designations but it does underscore the fact that the captains were not acting withthe knowledge or consent of'management.I am convinced and find that the crewmembers signed the cards in the belief that the captains desired them to do so inorder that the captains and the crew members might benefit.I do not find, nor do Ibelieve,that any crew member considered that he was following the wishes of the 346DECISIONSOF NATIONAL -LABOR RELATIONS BOARDRespondent in the matter.Thus there is no rational basis, in my opinion, for a vi-carious attribution of the conduct of the captains to the Respondent.Had the Re-spondent sought to benefit from the conduct of the captains and had accepted theUnion as the bargaining agent of the crew members, another case would be presentedwhich it is unnecessary to decide here. I find that the Respondent did not interferewith, restrain, or coerce its employees by reason of the circumstances surroundingthe signing of the designation cards.Finally, as to the captains, there is Brentner's remark to a crew member, after thecards were signed and while both were on duty, that all must join the Union or facedischarge.Of course this prediction was coercive and the crew member, Jacklin,must have felt its impact.But the crew members had allied themselves willinglyor not with the captains; Jacklin's situation was not, in this respect, distinguishablefrom that of Brentner. Both were hopeful that the Union could advantage them intheir dealings with the Respondent.Certainly Brentner was not telling Jacklin thatany discharge would eventuate by the exercise ofanyauthority residing in Brentner.In context of the circumstances I think that Brentner's remark must be regarded as ifmade by any crew member and that it should not be attributed to the Respondentsolely because Brentner held the title of captain and possessed some supervisory au-thority.Because Brentner was not speaking for the Respondent on this occasion andbecause'I do not think that Jacklin reasonably could have believed that he was speak-ing in any representative capacity, I find that no violation of the Act is presented.I credit the testimony offered by the Respondent to the effect that the health insur-ance plan inaugurated on August 1 was not in response to information that some ofits employees had become interested in the Union. I believe that arrangements forsuch a plan had been made prior to July 15. Considering, however, Port CaptainRicketson's remark to Captain Owens that there was a better way to achieve theemployees' goal than by joining a union and the advice to employees by Respondent'spresident on July 25 that more might be gained through an informal relationshipwith management than by means of union representation, I am convinced that thebenefits announced to employees on August 5 were motivated by Respondent's desirethat the employees abandon their purpose to be represented by the Union. I do notcredit the testimony of Port Captain Ricketson or President Johnson to the effect thatthe announcement on this date was no more than a clarification of working conditionsor benefits already existing or decided upon before the employees signed union cards.I find that the benefits mentioned were given to the employees in an attempt todemonstrate to them that union representation was unnecsssary. In consequence Ifind that the announcement of benefits of August 5, 1960, interfered with, restrained,and coerced employees in the exercise of the rights guaranteed in Section 7 of theAct, and that Respondent thereby violated Section 8(a)(1) of the Act.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it will berecommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning ofSection 2(5) of theAct.2.By announcing a vacation policy, premium rates for holiday work, and paidtravel time, the Respondent has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act and has thereby engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]